MEMORANDUM **
Sirena Ann White appeals from the district court’s judgment revoking her super*647vised release and imposing a 2-month sentence. She originally pleaded guilty to conspiracy to possess with intent to distribute, and to distribute heroin and cocaine, all in violation of 21 U.S.C. §§ 846 and 841(a)(1).
Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), counsel for White has filed a brief stating there are no grounds for relief, and a motion to withdraw as counsel of record. No pro se or government brief has been filed.
Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 83-84, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), discloses no grounds for relief.
Accordingly, we GRANT counsel’s motion to withdraw and AFFIRM the district court’s judgment.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.